NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

BRIAN E. ULRICH, MICHAEL E. JONES,
JOHN B. RUBINSKY, JOHN A. DUKES, JR.,
JOHN EVANGELISTA AND GERALD VVIMBERLY,
Petitioners,

V.
MERIT SYSTEMS PROTECTION BOARD, l
Respondent,

AND __
UNITED STATES POSTAL SERVICE,

Intervenor.

2012~3035

Petition for review of the Merit Systerns Protection
Board in consolidated case nos. PHO'752100649-I-1,
PHO351110034-I-1, PH0351110035-I-1, PH0752110036-I-
1, PH0752110037-I-1, and SFO'752110079-I-1.

ON MOTION

ORDER

ULRICH V. MSPB 2

_ The petitioners move without opposition for extensions
of time to file their corrected initial brief.

Upon consideration thereof,
IT Is ORDERED THAT:
The motions are granted The respondent and inter-

venor should calculate their brief due date from the date
of this order.

FoR THE CoURT

,l|   /s/ Jan Horbaly
Date Jan Horbaly
Clerk
cc: Dennis L. Friedman, Esq. -

L. Misha Preheim, Esq.
Jeffrey Gauger Esq. LED
’ LSFOB
s1 “»“-::.‘z\z“!§§zl'zszun

JUL 09 ZUT£
JAN HORBA!.Y
CLEHK